OPINION
GEORGE W. EMERSON, JR., Bankruptcy Judge.
The issue before the Panel on appeal is whether the bankruptcy court erred in avoiding the transfer of $74,102.60 to 1st National Cash Refund pursuant to 11 U.S.C. § 549 and ordering recovery of transferred property from 1st National Cash Refund and Carl Woodford pursuant to 11 U.S.C. § 550. After reviewing the record, the parties’ briefs, and applicable law, the Panel concludes that the bankruptcy court did not abuse its discretion in determining that the statutes of limitation found in 11 U.S.C. § 549 and 11 U.S.C. § 550 were equitably tolled and that the bankruptcy court properly found that the trustee had power to avoid and recover the transferred property. Accordingly, for the reasons stated in the bankruptcy court’s thorough and well-reasoned opinion entered on September 9, 2013, Ruth A. Slone v. Jason E. Anderson, et al., (In re Anderson), Ch. 7 Case No. 10-30064, Adv. No. 10-3361 (Bankr.S.D.Ohio 2013) ECF No. 97, we affirm.